department of the treasury internal_revenue_service washington d c c h ief c o u n sel number info release date uil date cc tege eb ec genin-121458-02 dear this is in response to your letter requesting general information specifically you asked that we confirm that a private_letter_ruling request for a nonqualified_deferred_compensation arrangement would not be barred by revproc_92_64 1992_2_cb_422 in cases where there was no grantor_trust for tax law purposes because the trust agreement provides that the investment of trust assets shall be made by the trustee in accordance with the directions of the plan_sponsor alternatively you asked whether the internal_revenue_service would consider the issuance of a private_letter_ruling as justified by unusual circumstances we apologize for the delay in responding revproc_92_64 contains a model grantor_trust which serves as a safe_harbor for taxpayers that adopt and maintain grantor trusts in connection with unfunded_deferred_compensation arrangements sec_3 of revproc_92_64 provides that rulings will not be issued on unfunded_deferred_compensation arrangements that use a_trust other than the model trust except in rare and ususal circumstances see also sec_3 and of revproc_2002_3 i r b section dollar_figure of revproc_92_64 provides that the trustee must be given some investment discretion such as the authority to invest within broad guidelines established by the parties model trust sec_5 sets forth alternative investment authority provisions to be used for purposes of coming within the safe_harbor because it does not conform to the provisions of revproc_92_64 and does not present a rare and unusual circumstance we would be unable to issue a private_letter_ruling on a nonqualified_deferred_compensation_plan using a_trust in which investment authority rests with the plan_sponsor rather than the trustee section of revproc_92_64 requests comments on the model trust provisions as was discussed with you by telephone your inquiry will be treated as a comment that the service consider modifying the model grantor_trust provisions in revproc_92_64 to include trusts in which the investment authority rests with the plan_sponsor you have also indicated that you would like to submit additional comments on why the model trust genin-121458-02 provisions regarding investment authority should be modified we look forward to receiving your comments we hope this is responsive to your inquiry if we can be of further assistance please do not hesitate to contact us sincerely catherine livingston fernandez chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities
